Per Curiam.

The city commission is a legislative body, and its action in passing the ordinance to accept the petition to annex territory to the city was a legislative action. The Administrative Appeals Act, Chapter 2506, Revised Code, providing for appeals from administrative officers, tribunals and commissions, is not applicable.
*198For this reason, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.